Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-9, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzepecki (US 2011/0307394 A1).
Regarding claim 1, Rzepecki discloses a method for controlling an electric scooter (bicycle 20), comprising: detecting a first target operation performed on the electric scooter in a case that the electric scooter is unlocked by using a target account (a user texts an unlock request along with bike ID to a specified contact phone number then the central server checks availability and sends a pincode to the user’s account via wireless module 46 if a bike is available for use as described in Para. 0020); setting the electric scooter to be in a temporarily locked state in response to the first target operation, wherein the electric scooter in the temporarily locked state is set to allow to be unlocked only by the target account within a target duration after detecting the first target operation; unlocking the electric scooter in the temporarily locked state in a case that a second target operation performed on the electric scooter is detected within the 

Regarding claim 3, Rzepecki discloses the method as claimed in claim 1, wherein detecting the second target operation performed on the electric scooter comprises: detecting a first input operation performed on the electric scooter within the target duration, wherein the first input operation is used for indicating to unlock the electric scooter in the temporarily locked state by using the target account (Figs. 3a-3d; Paras. 0020-0023).  	.  

Regarding claim 5, Rzepecki discloses the method according to claim 1, wherein after setting the electric scooter to be in the temporarily locked state, the method further comprises: determining first resource transfer information in a case that the electric scooter is in the temporary locked state, wherein the first resource transfer information is 20PN106457NENBused for indicating a to-be-transferred resource in a first resource account associated with the target account, the to-be-transferred resource is a resource to be transferred to a second resource account associated with the electric scooter (Figs. 3a-3d; Paras. 0020-0023)..  

Regarding claim 7, Rzepecki discloses the method as claimed in claim 1, wherein after setting the electric scooter to be in the temporarily locked state, the method further comprises: ending use of the electric scooter through the target account 

Regarding claim 8, Rzepecki discloses the method as claimed in claim 7, wherein after ending the use of the electric scooter through the target account, the method further comprises: transferring a first target resource in a first resource account associated with the target account to a second resource account associated with the electric scooter, wherein the first target resource comprises a second resource corresponding to the target duration (Figs. 3a-3d; Paras. 0020-0023).    

Regarding claim 9, Rzepecki discloses the method as claimed in claim 1, wherein after unlocking the electric scooter in the temporarily locked state, the method further comprises: detecting a third target operation performed on the electric scooter, wherein the third target operation is used for indicating to end use of the electric scooter through the target account (Figs. 3a-3d; Paras. 0020-0023).    

Regarding claim 14, Rzepecki discloses an electric scooter, comprising a memory  and a processor, wherein the memory stores a computer program, the computer program is configured to execute the following program modules when being executed by the processor: a first detecting module, configured to detect a first target operation performed on the electric scooter in a case that the electric scooter is unlocked by using a target account; a setting module, configured to set the electric scooter to be in a temporarily locked state in response to the first target operation, 

Regarding claim 16, Rzepecki discloses the electric scooter as claimed in claim 14, wherein the computer program is further configured to execute the following program module when being executed by the processor: a second detecting module, configured to detect a first input operation performed on the electric scooter within the target duration, wherein the first input operation is used for indicating to unlock the electric scooter in the temporarily locked state by using the target account (Figs. 3a-3d; Paras. 0020-0023).    

Regarding claim 19, Rzepecki discloses a storage medium, wherein the storage medium stores a computer program; and the computer program is configured to execute the method as claimed in claim 1 in running (Claim 10).  

Regarding claim 20, Rzepecki discloses an electronic apparatus, wherein the electronic apparatus (central server 50) comprises a memory and a processor, the 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose wherein detecting the first target operation performed on the electric scooter comprises at least one of the followings: detecting a pressing operation performed on a temporary button on the electric scooter, wherein the temporary button is used for triggering to set the electric scooter to be in the temporarily locked state; detecting a first operation performed on a handlebar of the electric scooter, wherein the first operation comprises at least one of the followings: a folding operation, a retracting operation, and a pressing operation
Claims 4, 10, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose the operations being performed on the handlebar.
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose the specified time intervals as claimed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose detecting that the electric scooter is in a tilted position within a predetermined duration after the third target operation is detected; transferring a third target resource in a first resource account associated with the target account to a second resource account associated with the electric scooter, wherein the third target resource comprises a fourth resource corresponding to the detected tilted position.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose detecting a second input operation of target biologic characteristic information performed on the electric scooter.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not appear to disclose a fourth detecting module, configured to, after unlocking the electric scooter in the temporarily locked state, detect a third target operation performed on the electric scooter, wherein the third operation comprises at least one of the followings: a folding operation, a retracting operation, the third operation is used for indicating to end use of the electric scooter through the target account.  

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618